COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Praise Deliverance Church v. Jelinis, LLC and Hreal Company, LLC

Appellate case number:    01-16-00890-CV

Trial court case number: 1080764

Trial court:              County Civil Court at Law No. 3 of Harris County

Date motion filed:        November 2, 2017


Party filing motion:      Appellant, Praise Deliverance Church


       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Michael Massengale
                       Acting individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Massengale

Justice Keyes would grant rehearing.

Date: December 21, 2017